Exhibit 10.8.3

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
October 29, 2014 (the “Effective Date”), by and between HUB PROPERTIES TRUST, a
Maryland real estate investment trust (“Landlord”), and DIGITALGLOBE, INC., a
Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A. K/B Fund IV (“Original Landlord”) and Tenant entered into that certain Office
Lease dated March 19, 2014 (the “Original Lease”) as amended by (i) that certain
First Amendment to Office Lease dated September 10, 2004, (ii) that certain
First [sic] Amendment to Lease dated April 18, 2005, (iii) that certain First
[sic] Amendment to Lease dated October 14, 2011, (iv) that certain Fourth
Amendment to Lease dated May 28, 2013, and (v) that certain Fifth Amendment to
Lease dated May 28, 2013 (collectively, the “Lease”), pursuant to which Tenant
leased from Landlord certain premises consisting of approximately 177,449 square
feet of rentable area of office space and 7,817 square feet of rentable area of
storage space in the building located at 1601 Dry Creek Drive, Longmont,
Colorado (the “Building “). Although the Original Lease has not been amended by
documents entitled “Second Amendment to Lease” or “Third Amendment to Lease”,
the Original Lease has heretofore been amended a total of five (5) times.
Therefore, the title of this Amendment is “Sixth Amendment to Lease.”

 

B. Landlord has heretofore succeeded to all of the right, title and interest of
Original Landlord as the landlord under the Lease.

 

C. The term of the Lease is scheduled to expire on August 31, 2015.

 

D. Tenant desires to extend the term of the Lease to August 31, 2020.

 

E. Tenant currently subleases 16,500 square feet of rentable area of office
space located on the upper level space in the Southeast quadrant of the Premises
(the “Intrado Subleased Space”) as depicted on Exhibit A attached hereto to
Intrado Inc. (“Intrado”) pursuant to a Sublease Agreement dated November 3,
2006, as amended by that certain First Amendment to Sublease Agreement dated
January 29, 2007 (the “Intrado Sublease”).

 

F. Tenant desires to terminate the Lease with respect to the Intrado Subleased
Space only effective as of August 31, 2015.

 

G. Landlord and Tenant desire to amend the Lease on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1. Extension of Term.  The term of the Lease for the Premises (other than the
Intrado Subleased Space) is hereby extended for a period of five (5) years
commencing on

 

 

 

--------------------------------------------------------------------------------

 

 

September 1, 2015 (the “Extension Term Commencement Date”) and expiring on
August 31, 2020, unless sooner terminated as is otherwise provided in the Lease
(the “Extension Term”). All of the terms and provisions of the Lease shall
continue to apply with respect to the Extension Term, except as specifically
modified herein. Tenant acknowledges that Tenant has no further right or option
to extend the term of the Lease, except as provided in Section 5 of this
Amendment.

 

2. Expiration of Term with Respect to Intrado Subleased Space. Notwithstanding
anything to the contrary contained herein, the term of the Lease with respect to
the Intrado Subleased Space only shall expire on August 31, 2015.  Tenant does
hereby acknowledge and agree that such termination of the term of the Lease with
respect to the Intrado Subleased Space shall not terminate the Lease with
respect to the remainder of the Premises or release Tenant from its obligations
under the Lease including, but not limited to, Tenant’s obligation to pay Base
Rent, Additional Rent, and all other charges imposed on Tenant under the Lease
accruing with respect to the Intrado Subleased Space on or before August 31,
2015.

 

Tenant hereby represents and warrants that the following statements are true as
of the date hereof and will be true on August 1, 2015:

 

(a)Tenant owns and holds the entire interest of Tenant under the Lease;

 

(b)There exist no subleases affecting the Intrado Subleased Space or any part
thereof, other than the Intrado  Sublease; and

 

(c)Tenant has not assigned or encumbered Tenant’s interest under the Lease or
any part thereof.

 

Tenant agrees to defend, indemnify and save Landlord harmless from and against
all loss, cost, damage and expense sustained by Landlord (including, without
limitation, all expenses, costs and reasonable attorneys’ fees of Landlord in
any action or defense undertaken by Landlord to protect itself from such loss or
damage) resulting from any breach by Tenant of the covenants, representations
and warranties made herein.

 

Effective on the Extension Term Commencement Date, the Intrado Subleased Space
shall be subtracted from the Premises pursuant to the terms and conditions of
this Amendment and the Premises shall be deemed to consist of 160,949 square
feet of rentable area of office space and 7,817 square feet of rentable area of
storage space.

 

3. Separation of Utilities. Landlord shall, promptly after August 31, 2015,
cause the utility systems serving the Intrado Subleased Space to be separated
from the utility systems serving the remainder of the Premises, so that Tenant
and Intrado are billed separately for the utilities used at their respective
premises. The costs and expenses to accomplish such utilities systems separation
(the “Utility Systems Separation Costs”) shall be shared by Landlord and Tenant
as follows. Landlord shall bear the first Fifteen Thousand Dollars ($15,000.00)
of the Utility Systems Separation Costs. If and to the extent the Utility
Systems Separation Costs exceed $15,000.00, Landlord and Tenant shall each bear
fifty percent (50%) of such excess





2

--------------------------------------------------------------------------------

 



(provided that in no event shall Tenant be obligated to pay more than $17,500.00
of the Utility Systems Separation Costs). Tenant shall reimburse Landlord within
forty-five (45) days after Landlord’s written demand therefor, for Tenant’s
share of such excess Utility Systems Separation Costs. If Landlord requires
access to the Premises to separate the utility systems as described above,
Tenant shall grant Landlord and Landlord’s contractors such access to the
Premises as Landlord shall deem necessary or desirable, and no such entry shall
be deemed an eviction or partial eviction or entitle Tenant to abatement of rent
or any other remedy. Tenant shall cooperate with the Landlord in the performance
of any such work, including, without limitation, moving employees, furniture,
equipment and other personal property as may be reasonably requested by Landlord
to ensure the expeditious and safe completion of such work. Landlord hereby
agrees that the separation of utilities contemplated by this Section 3 will not
result in a diminution or impairment of the electric power provided to the
Premises. Notwithstanding anything to the contrary contained in this Section 3,
if Landlord can reasonably and accurately determine the amount of utilities
used, respectively, in the Intrado Subleased Space and the remainder of the
Premises without physically separating the utility systems, Landlord shall not
so physically separate the utility systems unless Landlord pays the entire cost
of such separation.

 

4. Rent.

 

(a) Commencing on the Extension Term Commencement Date, Basic Annual Rent
payable by Tenant for the Premises shall be as follows, and shall be payable at
the same times and in the same manner as set forth in the Lease.

 

Office Space:

 

 

 

 

 

 

 

 

 

 

 

 

Period

    

Basic Annual Rent
per Rentable Square Foot

    

Basic
Annual Rent

    

Monthly
Installments

 

9/1/15 to 8/31/16

 

$


10.50 

 

$


1,689,964.56 

 

$


140,830.38 

 

9/1/16 to 8/31/17

 

$


11.00 

 

$


1,770,438.96 

 

$


147,536.58 

 

9/1/17 to 8/31/18

 

$


11.50 

 

$


1,850,913.48 

 

$


154,242.79 

 

9/1/18 to 8/31/19

 

$


12.00 

 

$


1,931,388.00 

 

$


160,949.00 

 

9/1/19 to 8/31/20

 

$


12.50 

 

$


2,011,862.52 

 

$


167,655.21 

 

 

Storage Space:

 

 

 

 

 

 

 

 

 

 

 

 

Period

    

Basic Annual Rent
per Rentable Square Foot

    

Basic
Annual Rent

    

Monthly
Installments

 

9/1/15 to 8/31/16

 

$


2.53 

 

$


19,776.96 

 

$


1,648.08 

 

9/1/16 to 8/31/17

 

$


2.61 

 

$


20,402.40 

 

$


1,700.20 

 

9/1/17 to 8/31/18

 

$


2.68 

 

$


20,949.60 

 

$


1,745.80 

 

9/1/18 to 8/31/19

 

$


2.76 

 

$


21,574.92 

 

$


1,797.91 

 

 





3

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

Period

    

Basic Annual Rent per
Rentable Square Foot

    

Basic
Annual Rent

    

Monthly
Installments

 

9/1/19 to 8/31/20

 

$


2.85 

 

$


22,278.48 

 

$


1,856.54 

 

 

(b) Commencing on the Extension Term Commencement Date, Tenant's Proportionate
Share of Operating Costs for Office Space shall be 29.112% (160,949/552,865) and
Tenant's Total Proportionate Share shall be 30.526% (168,766/552,865).

 

5. Extension Option.  Landlord hereby grants to Tenant an option to extend the
Term for two (2) periods of two (2) years each (each an “Extension Period”). The
first Extension Period shall commence on September 1, 2020 (“First Extension
Commencement Date”) and shall expire on August 30, 2022 (“First Extension
Expiration Date”), unless sooner terminated in accordance with the terms and
provisions of the Lease. The second Extension Period shall commence on
September 1, 2022 (“Second Extension Commencement Date”) and shall expire on
August 30, 2024, unless sooner terminated in accordance with the terms and
provisions of the Lease.

 

(a) Each of the Extension Periods shall be upon the same terms, covenants, and
conditions as set forth in the Lease with respect to the current Term, except
that Basic Annual Rent payable during each of the Extension Periods shall be
equal to the Fair Market Rental Rate (as defined below) for lease terms
commencing on or about the applicable Extension Commencement Date, as reasonably
determined by Landlord.

 

(b) If Tenant desires to exercise either option to extend, Tenant shall deliver
a written notice (the “Extension Period Rental Rate Request”) to Landlord
requesting that Landlord advise Tenant in writing of Landlord’s determination of
the Fair Market Rental Rate for the applicable Extension Period. The Extension
Period Rental Rate Request shall be delivered by Tenant no earlier than sixteen
(16) months prior to the expiration of the current Term or the first Extension
Period, as the case may be, and no later than fourteen (14) months prior to the
end of the current Term or the first Extension Period, as the case may be, time
being of the essence. Landlord shall, in response to such request by Tenant,
notify Tenant in writing of the rental rate for the applicable Extension Period
(the “Extension Period Rental Rate”), no later than thirteen (13) months prior
to the expiration of the current Term on the First Extension Period, as the case
may be.

 

(c) If Tenant desires to extend the Term for the applicable Extension Period, at
the applicable Extension Period Rental Rate, Tenant shall deliver written notice
(“Extension Notice”) to Landlord to such effect no later than twelve (12) months
prior to the expiration of the current Term or the first Extension Period, as
the case may be, time being of the essence. If not so exercised, Tenant’s option
to extend shall thereupon automatically expire. Once Tenant delivers the
Extension Notice to the Landlord, as provided above, Tenant’s election to extend
the Lease Term shall be irrevocable by Tenant.

 





4

--------------------------------------------------------------------------------

 



(d) Unless Landlord, in its sole and absolute discretion, otherwise agrees in
writing, Tenant may only exercise its option to extend and an exercise thereof
shall only be effective, if at the time of Tenant’s exercise of the option and
on the applicable Extension Commencement Date, the Lease is in full force and
effect and no uncured default by Tenant under the Lease shall then exist, and,
inasmuch as the option is intended only for the original Tenant named in the
Lease, Tenant has not assigned the Lease or sublet any portion of the Premises.

 

(e) Upon the valid exercise by Tenant of an option to extend, Landlord and
Tenant shall promptly enter into a written amendment to the Lease confirming the
terms, conditions and provisions applicable to the applicable Extension Period,
as determined in accordance with the provisions of this Section.

 

(f) For purposes  of the Lease, the term “Fair Market Rental Rate” shall mean a
rate comprised of (i) the prevailing base rental rate per square foot of
rentable area available in the Pertinent Market (as defined below), and taking
into account tenant improvement allowances, other tenant inducements, operating
cost stops and tax cost stops, and brokerage commissions, as determined by
Landlord in good faith, and (ii) any escalation of any such base rental rate
(based upon a fixed step and/or index) prevailing in the Pertinent Market, as
determined by Landlord in good faith, taking into account (A) comparable leases
(on the basis of factors such as, but not limited to, size and location of space
and commencement date and term of lease), if any, recently executed for space in
the Building, and (B) leases for comparable (on the basis of factors such as,
but not limited to, size and location of space and commencement date and term of
lease) improved space in office buildings in the Longmont, Colorado area which
are comparable to the Building in reputation, quality, age, size, location and
level and quality of services provided and which have reached economic
stabilization (the  foregoing factors not being exclusive in identifying
comparable buildings) (the Building, together with such comparable buildings, if
applicable, being herein referred to as the “Pertinent Market”).

 

6. Termination Option.  Provided that (a) Tenant has not sublet any portion of
the Premises, unless all such sublettings shall expire or be terminated on or
before the Early Termination Date (hereinafter defined), and (b) no uncured
default then exists under the Lease, Tenant shall have a one (1) time option to
terminate the Lease (the “Termination Option”) with respect to the Premises
demised under the Lease as of the date of this Amendment only (the “Initial
Premises”),  effective on August 31, 2019 (the date when the Lease is terminated
pursuant to this Section being referred to herein as the “Early Termination
Date”). Tenant shall exercise the Termination Option by (i) delivering to
Landlord written notice (the “Termination Notice”) of such election to terminate
this Lease by no later than August 31, 2018, time being of the essence, and
(ii) paying to Landlord the Termination Payment (hereinafter defined),
concurrently with the Termination Notice, time being of the essence. If Tenant
properly delivers the Termination Notice and pays the Termination Payment when
due, then the Lease with respect to the Initial Premises only shall be deemed to
have expired by lapse of time on the Early Termination Date. Tenant shall return
the Initial Premises to Landlord on the Early Termination Date in accordance
with the terms of the Lease, including, but not limited

 





5

--------------------------------------------------------------------------------

 



to, Section 5(c) of the Original Lease. If Tenant fails to pay the Termination
Payment when due as stated above, the Termination Option shall, at Landlord’s
option, be void. Upon Tenant’s delivering the Termination Notice, any and all
rights of Tenant to extend the Term or to lease additional space in the
Building, whether pursuant to a right of first offer, a right of first refusal,
an expansion option, or otherwise, shall immediately be void and of no further
force or effect. All obligations of either party to the other which accrue under
the Lease on or before the Early Termination Date shall survive such
termination. As used herein, “Termination Payment” shall mean the sum of (1) the
unamortized balance of the Leasing Costs (hereinafter defined) as of the Early
Termination Date had the Leasing Costs been loaned to Tenant as of the Extension
Term Commencement Date at the interest rate of eight percent (8%) per annum and
had such loaned amount been repaid in equal monthly installments commencing on
the Extension Term Commencement Date in amounts sufficient to fully amortize
such loaned amount and  the imputed interest thereon on August 31, 2020, and
(2) an amount equal to the monthly installments of Basic Annual Rent which would
have been due for the period from September through November, 2019, but for
Tenant’s exercise of the Termination Option. The term “Leasing Costs” shall mean
the sum of (i) the total brokerage commission payable by Landlord in connection
with this Amendment, and (ii) the amount paid by Landlord toward the cost of the
Demising Work. Landlord and Tenant acknowledge that the Termination Payment is
not a penalty, but is a reasonable estimate of the damages to be suffered by
Landlord as a consequence of Tenant’s exercise of the Termination Option. Tenant
acknowledges and agrees that Tenant’s exercise of the Termination Option will
not terminate the Lease with respect to any space in the Building leased by
Tenant after the Initial Premises.

 

7. Security Deposit. Notwithstanding anything to the contrary contained in the
Lease, effective as of Extension Term Commencement Date, the current letter of
credit held by Landlord as the Security Deposit pursuant to the Lease shall be
terminated and released to Tenant. As of the Extension Term Commencement Date,
Landlord waives any obligation of Tenant to post or maintain a Security Deposit
or any other form of security under the Lease to secure Tenant’s obligations
pursuant to the Lease.

 

8. Termination of Certain Provisions.  Effective as of the date of this
Amendment, Addendum One to the Original Lease (entitled “Two Renewal Options at
Market”) is deemed terminated, void and without further force or effect.

 

9. Rents From Real Property.  Landlord and Tenant agree that all rent paid to
Landlord under the Lease shall qualify as “rents from  real  property” as
defined in Internal Revenue Code Section 856(d) and as further defined in
Treasury Regulation Section 1.856-4 (as amended from time to time). Should the
requirements of the said Code Section or Regulation Section be amended so that
any rent no longer qualifies as “rents from real property” for the purposes of
the Code or the Regulation, the rent payable to Landlord shall be adjusted so
that such rent will qualify as “rents from real property” under the Code and
Regulation, provided that such adjustments required pursuant to the provisions
of this Section 9 shall not increase the monetary obligations of Tenant. If any
adjustment of rent is required under this Section 9, or if Landlord in good
faith determines that its status as a real estate investment  trust under the
provisions of the Code or the Regulation will be jeopardized because of any
provision of the Lease, Tenant shall, without charge therefor and within ten
(10) business days after Landlord’s

 





6

--------------------------------------------------------------------------------

 



written request therefor, execute and deliver to Landlord such amendments to the
Lease as may be reasonably required by Landlord to avoid such jeopardy, provided
such amendments do not increase the monetary obligations of Tenant or in any
other manner materially increase Tenant’s obligations or materially decrease
Tenant’s rights under the Lease.

 

10. Electronic Signatures. The parties acknowledge and agree that they intend to
conduct this transaction by electronic means and that this Amendment may be
executed by electronic signature, which shall be considered as an original
signature for all purposes and shall have the same force and effect as an
original signature. Without limitation, in addition to electronically produced
signatures, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

 

11. Brokers.  Landlord and Tenant each represent and warrant to the other that
the only brokers they have dealt with in connection with this Amendment are
CRESA Partners-Denver, Inc. and CBRE, Inc., whose commission and fees shall be
paid by Landlord pursuant to a separate written agreement. Landlord and Tenant
each agree to defend, indemnify and hold the other harmless from and against all
claims by any other broker for fees, commissions or other compensation to the
extent such broker alleges to have been retained by the indemnifying party in
connection with the execution of this Amendment. The provisions of this
paragraph shall survive the expiration or sooner termination of the Lease.

 

12. Limitation of Landlord’s Liability.  The obligations of Landlord under the
Lease as amended by this Amendment do not constitute personal obligations of the
individual partners, members, directors, officers, shareholders, trustees or
beneficiaries of Landlord, and Tenant shall not seek recourse against the
partners, members, directors, officers, shareholders, trustees or beneficiaries
of Landlord, or any of their personal assets for satisfaction of any liability
with respect to the Lease as amended by this Amendment.  In the event of any
default by Landlord under the Lease as amended by this Amendment, Tenant’s sole
and exclusive remedy shall be against Landlord’s interest in the Building and
the real property on which it is located. The provisions of this paragraph are
not designed to relieve Landlord from the performance of any of its obligations
hereunder, but rather to limit Landlord’s liability in the case of the recovery
of a judgment against it, as aforesaid, nor shall any of the provisions of this
paragraph be deemed to limit or otherwise affect Tenant’s right to obtain
injunctive relief or specific performance or availability of any other right or
remedy which may be accorded Tenant by law or the Lease. In the event of sale or
other transfer of Landlord’s right, title and interest in the Building, Landlord
shall  be released from all liability and obligations thereafter accruing under
the Lease as amended by this Amendment; provided, that this paragraph shall
inure to the benefit of any such purchaser or transferee.

 

13. Miscellaneous.  Except as modified herein, the Lease and all of the terms
and provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease.  The Recitals set forth above in this Amendment
are

 





7

--------------------------------------------------------------------------------

 



hereby incorporated by this reference.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns.

 

14. Counterparts.  This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, which counterparts
taken together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

 

 

 

 

 

LANDLORD:

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ Eric Marx

 

 

Name:

Eric Marx

 

 

Title:

VP

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

DIGITALGLOBE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Grover N Wray

 

 

Name:

Grover N Wray

 

 

Title:

SVP, HR/Real Estate

 

 

 

9

--------------------------------------------------------------------------------

 

Picture 10 [dgi-20141231ex108394386g001.jpg]



1

--------------------------------------------------------------------------------